Citation Nr: 0712997	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition of the appellant's children, 
J.L.C. and S.M.C., as the children of the veteran for VA 
death benefits purposes.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1973.  He died in October 2001.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran acknowledged J.L.C. and S.M.C. as his 
children in a signed, written statement received by VA in 
October 2001.

2.  J.L.C. and S.M.C. were under the age of 18 at the time 
that the appellant applied for VA death benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant's minor 
children, J.L.C. and S.M.C., as the children of the veteran 
for VA death benefits purposes have been met.  38 U.S.C.A. 
§§ 101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.210 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the appellant's 
claim as the Board is taking action favorable to the 
appellant by granting entitlement to recognition of the 
appellant's children, J.L.C. and S.M.C., as the children of 
the veteran for VA death benefits purposes.  As such, this 
decision poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The appellant contends that her children, J.L.C. and S.M.C., 
are the illegitimate children of the veteran and should be 
recognized as the veteran's children for the purposes of 
receiving VA death benefits.

The term "child", as defined for VA purposes, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  38 U.S.C.A. § 101; 38 C.F.R. § 3.57(a).

In determining an illegitimate child's relationship to his 
father, for VA purposes the sufficiency of the evidence will 
be determined in accordance with the facts in the individual 
case.  Proof of such relationship will consist of: (1) an 
acknowledgment in writing signed by the veteran; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 U.S.C.A. § 101; 38 
C.F.R. § 3.210.

The appellant claims that the veteran is listed as the 
children's father on birth certificates issued in Jefferson 
City, Missouri.  The Board notes that photocopies and 
original copies of the birth certificates of J.L.C. and 
S.M.C. are currently associated with the record.  However, in 
all of these birth certificate records, the father's name, 
age, and state of birth have been left blank.  However, in 
October 2001, six days prior to his death, the veteran 
submitted an Income-Net Worth and Employment Statement to VA.  
In this report, the veteran listed 4 names under the section 
"Identification of Children and Information Relative to 
Custody."  Two of the names listed appear to correspond to 
the names of J.L.C. and S.M.C.  The report was signed by the 
veteran.  Accordingly, the Board finds that the October 2001 
Income-Net Worth and Employment Statement is a signed 
acknowledgment in writing of the veteran's status as the 
father of J.L.C. and S.M.C.  Furthermore, the evidence of 
record shows that J.L.C. and S.M.C. were under the age of 18 
at the time that the appellant applied for VA death benefits.  
As such, they meet the requirements to be considered a 
"child" of the veteran for VA purposes.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that recognition of the appellant's minor 
children, J.L.C. and S.M.C., as the children of the veteran 
for VA death benefits purposes is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Recognition of the appellant's children, J.L.C. and S.M.C., 
as the children of the veteran for VA death benefits purposes 
is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


